Exhibit 10.2
RealPage Confidential
Management Incentive Plan
Approved by Compensation Committee 02/17/2011
RealPage 2011
Management Incentive Plan

             
Participant
  EMPLOYEE NAME   Division   DIVISION
Target Award % (1)
  PERCENTAGE   Eligibility Date:   DATE

          Criteria   Weight   Target
Corporate Revenue
  XX%   Each criterion has a target, a minimum, and a maximum. The target pays
out at 100%. The minimum is 0% and the maximum is 200%.
Corporate EBITDA
  XX%    
Divisional Revenue
  XX%    
Divisional Profit
  XX%    
Individual Performance (4)
  XX%   See Below

 

(1)   Target Award % represents the percentage of base salary earned during the
eligible portion of the year which is achieved at target.   (2)   Corporate
Revenue & EBITDA objectives are confidential and will not be disclosed until
year end results are released. Divisional revenue & profit objectives may be
disclosed, but should be kept strictly confidential.   (3)   Targets (including
minimums and maximums) and awards may be adjusted by the compensation committee
based on (i) risk assessment inherent in the target and (ii) special
circumstances that were not anticipated when the targets were established.   (4)
  Achievement of strategic goals & initiatives identified in the individual’s
MIP plan as well as individual performance ratings and rankings will be used in
the calculation of the individual rating.

The 2011 RealPage Management Incentive Plan (“MIP”) is intended to reward
mid-level and senior managers with bonus compensation based on the achievement
of corporate, group, departmental and individual objectives. To be eligible to
earn bonus awards under this plan, a participant must:

  i.   be a regular, full-time employee for at least 3 months during 2011;    
ii.   be a regular, full-time employee on the date of payment of each award;    
iii.   be a senior manager grade E13 or above;     iv.   not be on another
incentive plan; and     v.   achieve an individual performance rating above 3.5.

In addition, to be eligible to receive a bonus, minimum 2011 Revenue and EBITDA
objectives for the Company must be met.
A new manager will be eligible to initiate participation in the MIP beginning
the first full month after the individual’s date of hire or promotion. Bonus
awards will be prorated for the period of time the participant is a member of
the plan; e.g., the bonus for a qualified manager hired on June 23rd would be
prorated by 50%. Determination of how much is awarded to each participant is a
function of up to five criteria. Achievement of objectives and goals will be
determined by the Compensation Committee of the Board of Directors based on
recommendations made by the President. Possible ratings range from 0% to 200%
for each category. Awards will be made when declared in cash less required taxes
and withholdings.
Example
Assume annual base salary earned during the year for a manager is $100K. The
target award for this individual is 20% of base salary. Participant in the plan
is based on the following weightings:

         
Corporate Revenue
    15 %
Corporate EBITDA
    10 %
Divisional Revenue
    30 %
Divisional Profit
    20 %
Individual Performance
    25 %

The compensation committee of the Board of Directors determines corporate
revenue objective is halfway between the 100% and 200% target, so this rating is
150%. EBITDA is also halfway between 100% and 200% goal so this rating is 150%.
The division achieves both its revenue and profit goals, but does not exceed
them. The employee’s individual performance achievement was worth 125% of the
individual target. The bonus award for this individual would be computed as
follows:

                     
(1) Bonus based on corporate revenue achievement
  =   $100,000 * .2 * .15 * 1.50   =   $ 4,500  
(2) Bonus based on corporate EBITDA achievement
  =   $100,000 * .2 * .10 * 1.50   =   $ 3,000  
(3) Bonus based on divisional revenue achievement
  =   $100,000 * .2 * .30 * 1.00   =   $ 6,000  
(4) Bonus based on divisional profit achievement
  =   $100,000 * .2 * .20 * 1.00   =   $ 4,000  
(5) Bonus based on individual goals & initiatives
  =   $100,000 * .2 * .25 * 1.25   =   $ 6,250  
 
                   
 Total Award
              $ 23,750  

 



--------------------------------------------------------------------------------



 



RealPage Confidential
Management Incentive Plan
Approved by Compensation Committee 02/17/2011
Additional Terms and Conditions:
All payments under the Management Incentive Plan shall be subject to standard
withholding policies of the Company, including, without limitation, withholding
for Federal Income Tax, FICA, Medicare, etc.
The Management Incentive Plan may be modified or terminated from time to time or
at any time by the Company or the Compensation Committee at the Company’s or the
Compensation Committee’s sole discretion.
Unless provided otherwise a written employment agreement executed by the
participant and an authorized representative of the Company, all participants in
the Management Incentive Plan are employed “at will” and may be terminated at
any time, at the sole discretion of the Company. The Management Incentive Plan
does not constitute an employment agreement, nor does it constitute a guarantee
of continued employment.
A participant must be employed by the Company as a regular full-time employee on
the date of any payment under the Management Incentive Plan.
This Management Incentive Plan is only effective for calendar year 2011.
By executing this Management Incentive Plan, the undersigned acknowledges that
(s)he has read the MIP, understands the MIP and agrees to be bound by the
provisions of the MIP.

     
 
    Employee Name    
 
   
 
    DATE    

 